                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA 
                                           
    KENNETH STEVEN DAYWITT and                            Case No. 17‐CV‐5574 (NEB/TNL) 
    KENNETH GERNARD PARKS,                                                
                                                                          
                          Plaintiffs,                                     
                                                         ORDER ADOPTING REPORT AND 
    v.                                                  RECOMMENDATION AS MODIFIED 
     
    MINNESOTA DEPARTMENT OF 
    HUMAN SERVICES, MINNESOTA SEX 
    OFFENDER PROGRAM, SARA KULAS, 
    JUSTIN JOSLIN, TARA OSBORNE 
    LEIVIAN, NICOLE VAINEO, and 1E 
    CLINICAL TEAM, in their individual 
    and official capacities, 
     
                          Defendants. 
     
 
        Plaintiffs, who are civilly committed to the Minnesota Sex Offender Program, have 

brought various claims because Defendants denied their request to be roommates at the 

program based on safety concerns. In a Report and Recommendation dated December 

14,  2018  [ECF  No.  32  (“R&R”)],  United  States  Magistrate  Judge  Tony  N.  Leung 

recommended  that  Defendants’  motion  be  granted  in  part  and  denied  in  part.  Both 

parties  filed  objections  to  the  R&R  and  replies  to  the  objections.  [ECF  Nos. 36  (“Pl.’s 

Obj.”),  38  (“Def.  Reply”),  34  (“Def.  Obj.”),  39  (“Pl.  Reply”).]  For  the  reasons  set  forth 

below, the Court now overrules Plaintiffs’ objection, accepts Defendants’ objection and 

adopts the R&R, as modified, consistent with this order. 



                                                   1 
                                                               BACKGROUND 

              The  facts  are  clearly  set  forth  in  the  R&R  and  are  incorporated  by  reference  for 

purposes  of  the  Plaintiffs’  and  Defendants’  objections.  In  short,  Plaintiffs  Daywitt  and 

Parks are civilly committed to the Minnesota Sex Offender Program (“MSOP”). [ECF No. 

1  (“Compl.”)  ¶¶  5‐6,  22.]  Plaintiffs  were  previously,  but  are  no  longer,  involved  in  a 

romantic  relationship.1  (Compl.  ¶  24.)  Plaintiffs  would  like  to  and  have  requested  to 

become roommates, but Defendants denied the request. (Compl. ¶¶ 29, 27‐2.)2 Plaintiffs 

filed this action seeking monetary and injunctive relief, alleging that Defendants’ decision 

to  deny  Plaintiffs’  request  to  be  roommates  violates  their  civil  rights.  Specifically, 

Plaintiffs  allege  that  Defendants’  denial  of  their  roommate  request  violated  (1)  the 

Minnesota Human Rights Act, Minn. Stat. §§ 363A.01, et seq. and (2) the Equal Protection 

Clause of the United States Constitution, U.S. Const. amend. XIV, § 1, and the equivalent 

protections under the Minnesota Constitution, Minn. Const. art. I, § 2. (See gen. Compl.) 

Plaintiffs also seek injunctive and declaratory relief pursuant to 42 U.S.C. § 2000a‐3. (Id.) 




                                                            
1  The  facts of  this  case  are  largely  undisputed.  However,  in  their  reply  to  Defendants’ 
objection, Plaintiffs assert that they have not been in a relationship for seven years, not 
“four (4) plus years ago” as stated in the Complaint. (See Compl. ¶ 24.) For the purposes 
of  this  Motion  to  Dismiss,  the  Court  must  consider  the  allegations  as  stated  in  the 
Complaint  while  acknowledging  that  the  Complaint  was  filed  in  2017,  which  would 
account for the difference in timing. 
2 The Court notes that there appears to be a numbering error in the Plaintiffs’ Complaint 

whereby  paragraphs  27‐30  appear  twice.  For  clarity,  the  Court  will  refer  to  these 
paragraphs as 27‐1 and 27‐2, etc. 


                                                                   2 
       Plaintiffs previously brought a similar action, which was ultimately dismissed. See 

Daywitt v. Minnesota Dep’t of Human Services, No. 16‐cv‐648, 2017 WL 8947245, at *1 (D. 

Minn. Jan. 27, 2017), report and recommendation adopted as modified by 2017 WL 1406374 (D. 

Minn. Apr. 20, 2017). In the prior case, the Court dismissed Plaintiffs’ Civil Rights Act 

claims  and  declaratory  judgment  claim  with  prejudice  and  dismissed  Plaintiffs’  equal 

protection claim under 42 U.S.C. § 1983 without prejudice. (See id.) The Court declined to 

exercise  jurisdiction  over  Plaintiffs’  state  law  MHRA  claim  and  dismissed  that  claim 

without prejudice. (See id.) 

                                         ANALYSIS 

         I.   Standard of Review 

       Once a magistrate judge’s report and recommendation is filed, a party may “serve 

and file specific written objections to the proposed findings and recommendations.” Fed. 

R. Civ. P. 72(b)(2); D. Minn. LR 72.2(b). If a party objects to a magistrate judge’s report 

and recommendation, the Court “shall make a de novo determination of those portions 

of the report or specified proposed findings or recommendations to which objection is 

made.” 28 U.S.C. § 636(b)(1)(C). This court may accept, reject, or modify, in whole or in 

part, the findings or recommendations made by the magistrate judge. Id. If no party has 

objected to the R&R the Court reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder 

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). The Court has conducted a de 

novo review of the record for those specific portions of the R&R to which objection has 



                                               3 
been made, including a review of the arguments and submissions of counsel, pursuant 

to 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72(b)(2), and Local Rule 72.2(b). The Court reviews 

the sections of the R&R to which no objection has been made for clear error. 

         II.   The Parties’ Objections 

        Plaintiffs accept the majority of Judge Leung’s R&R recommending dismissal of 

their claims, but make the following objections: (1) Plaintiffs contend Judge Leung erred 

in failing to sanction the Defendants (by dismissing their motion) for a failure to meet 

and  confer  prior  to  the  motion;  and  (2)  Plaintiffs  contend  the  R&R  addresses  a  claim 

brought pursuant to the Civil Rights Act of 1964, which Plaintiffs argue they did not raise 

in their complaint. Plaintiffs state that they “would not disagree with the remainder of 

the R&R’s conclusions given the case law cited for reasoning of dismissal.” (See Pl.’s Obj. 

at 2–3.)  

        For  their  part,  Defendants  request  that  the  Court  adopt  the  R&R  in  its  entirety, 

with  the  exception  of  Judge  Leung’s  recommendation  to  deny  Defendants’  motion  to 

dismiss Plaintiffs’ Section 1983 Equal Protection Claim against the individual Defendants 

in their official capacity. (Def. Obj. at 1 n.1.) 

        As an initial matter, having reviewed the R&R for clear error with respect to the 

sections  to which no  objection has  been made, the  Court finds  no clear  error  as to  the 

Judge Leung’s recommendation that the Eleventh Amendment bars Plaintiffs’ state and 

federal  claims  against  MSOP  and  the  Minnesota  Department  of  Human  Services, 



                                                  4 
Plaintiffs’  MHRA  claim  against  the  individual  Defendants  in  their  official  capacity, 

Plaintiffs’  MHRA  claim  for  monetary  relief  against  the  individual  Defendants  in  their 

individual capacities, Plaintiffs’ federal law claims against the individual Defendants in 

their official capacity for monetary relief, and Plaintiffs’ federal law claims against the 

individual Defendants in their individual capacity for injunctive and declaratory relief. 

(See R&R at 24.)  

              The Court also finds no clear error in the R&R’s recommendation that the doctrine 

of qualified immunity bars Plaintiffs’ claim under Section 1983 for monetary relief against 

the individual Defendants acting in their individual capacity, and Plaintiffs’ Section 1983 

claim, to the extent it alleges a violation of the Equal Protection Clause of the Minnesota 

Constitution,  also  fails  because  Section  1983  does  not  provide  a  cause  of  action  for 

violations of the Minnesota Constitution. (See id.)  

              Finally, to the extent that Plaintiffs assert a claim for injunctive and declaratory 

relief under Title II of the Civil Rights Act of 1964, the Court finds no clear error in the 

R&R’s recommendation to dismiss that claim.3 The Court below addresses each of the 

objections made. 

               

               

                                                            
3 The Court notes that Plaintiffs deny having brought such a claim. (See Pl.’s Obj. at 3.) 
Further, in the prior litigation, the Court dismissed Plaintiffs’ Civil Rights Act claims and 
declaratory judgment claim with prejudice. (See Case No. 16‐CV‐648 (WMW/FLN)). 


                                                               5 
        III.   Local Rule 7.1’s Meet and Confer Requirement 

       Plaintiffs  object  to  the  R&R,  arguing  that  the  Defendants’  failure  to  meet  and 

confer, required by Local Rule 7.1, warrants denial of Defendants’ motion to dismiss, and 

thus, that Judge Leung should not have considered Defendants’ motion. Local Rule 7.1(a) 

states that “[b]efore filing a motion . . . the moving party must, if possible, meet and confer 

with the opposing party in a good‐faith effort to resolve the issues raised by the motion.” 

Defendants assert that a meet and confer that occurred on October 20, 2016 in conjunction 

with  the  prior  litigation  satisfied  LR  7.1(a)  for  their  current  motion  to  dismiss.  Judge 

Leung’s R&R addressed this issue in a footnote, admonishing Defendants. (R&R at 4 n. 

1.) 

       Defendants argue that Judge Leung’s determination to consider their motion to 

dismiss  was  within  the  court’s  discretion.  This  Court  agrees.  Plaintiffs  cite  no  caselaw 

standing for the proposition that a failure to meet and confer automatically results in the 

denial  of  a  party’s  motion.  On  the  contrary,  this  district  has  previously  declined  to 

dismiss  a  movant’s  motion  for  such  a  failure.  See,  e.g.,  Dutch  Lake  Holdings,  LLC  v. 

Sunnybrook Homeowners Assn, Inc., No. 13‐cv‐538 (JNE), 2013 WL 3338783, at *2 n.1 (D. 

Minn.  July  2, 2013)  (unpublished)  (declining to  dismiss movant’s motion for failure  to 

comply with Local Rule 7.1(a)’s meet‐and‐confer requirement); First Fin. Sec., Inc. v. Lee, 

No.  14‐cv‐1843  (PJS/SER),  2016  WL  881003,  at  *7  n.10  (D.  Minn.  Mar.  8,  2016) 

(unpublished) (finding that the magistrate judge acted within his discretion in excusing 



                                                  6 
movant’s failure to meet and confer and ruling on the merits of the motion). Because it 

was  within  Judge  Leung’s  discretion  to  consider  the  motion  to  dismiss,  Plaintiffs’ 

objection on this basis is overruled. 

               IV.           Plaintiffs’ Federal Equal Protection Claim 

              After  review  for  clear  error,  the  only  remaining  claim  is  Plaintiffs’  Section  1983 

claim  for  injunctive  relief  against  the  individual  Defendants  in  their  official  capacity, 

based on a violation of the federal equal protection clause.4 (See R&R at 25; see also Compl. 

¶¶ 56‐62, alleging Plaintiffs “have been subjected to unequal protection based on the facts 

and allegations set forth above.”) 

              Section  1983  provides  that  “[e]very  person  who,  under  color  of  any  statute, 

ordinance,  regulation,  custom,  or  usage,  of  any  State  .  .  .  ,  subjects,  or  causes  to  be 

subjected, any citizen of the United States . . . to the deprivation of any rights, privileges, 

or immunities secured by the Constitution and laws, shall be liable to the party injured.” 

42 U.S.C. § 1983. The “purpose of § 1983 is to deter state actors from using the badge of 

their authority to deprive individuals of their federally guaranteed rights and to provide 

relief to victims if such deterrence fails.” Wyatt v. Cole, 504 U.S. 158, 161 (1992). 



                                                            
4  As  stated  above,  Plaintiffs  also  bring  a  claim  under  the  Minnesota  Constitution’s 
counterpart  to  the  Fourteenth  Amendment’s  Equal  Protection  Clause.  Judge  Leung 
correctly recommends that Plaintiffs’ Section 1983 claim, insofar as it alleges a violation 
of the Minnesota Constitution, be dismissed with prejudice because Section 1983 does not 
provide a  cause of action for violations of  the  Minnesota Constitution.  See  generally  42 
U.S.C. § 1983; see also Daywitt, 2017 WL 8947245 at *4. 


                                                               7 
       The Equal Protection Clause of the Fourteenth Amendment prohibits States from 

denying  “to  any  person  within  its  jurisdiction  the  equal  protection  of  the  laws.”  U.S. 

Const.  amend.  XIV,  §  1. “The  Equal  Protection  Clause  keeps  governmental 

decisionmakers  from  treating  disparately  persons  who  are  in  all  relevant  respects 

similarly situated.” Bills v. Dahm, 32 F.3d 333, 335 (8th Cir. 1994). Plaintiffs must therefore 

“demonstrate that they were treated differently from others similarly situated to them.” 

Arnold v. City of Columbia, Mo., 197 F.3d 1217, 1220 (8th Cir. 1999) (citing to Keevan v. Smith, 

100 F.3d 644, 647–48 (8th Cir. 1996)); see also Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th 

Cir. 1994). 

       The factual allegations underpinning the equal protection claim appear to be as 

follows: 

               “It  is  alleged  that  the  Defendants  unlawfully  discriminated  against 
                Plaintiffs  under  the  Civil  Rights  Act  and  MHRA  when  they  refused 
                Plaintiffs to be able to move together based on past history of Plaintiffs, and 
                treated  the  Plaintiffs  differently  than  other  compared  to  them  who  are 
                similarly  situated,  all  because  of  Plaintiffs’  sexual  orientation,  and  past 
                history together. (Compl. ¶ 2.) 
                 
               “Plaintiff  believes  that  there  may  have  been  others  who  suffered  from 
                similar situations as the facts alleged with in this complaint.” (Compl. ¶ 17.) 
                 
               “Plaintiffs believe that there are others who the Defendants play favorites 
                with or are afraid of the actions that others may display and therefore grant 
                others  the  privilege  to  be  roommates  with  whom  those  people  choose.” 
                (Compl. ¶ 18.) 
        




                                                 8 
              Plaintiffs  were  having  numerous  problems  with  their  roommates  and 
               thought  it  would  be  better  to  become  roommates  to  curb  any  issues  that 
               may arise out of current roommate situations. (Compl. ¶ 27‐1.) 
        
              Plaintiffs have seen other patients within the MSOP and specifically the unit 
               they reside on who have more security concerns than that of Plaintiffs be 
               afforded the opportunity to become roommates, even after they have been 
               caught doing things such as tattooing, extorting, brewing hooch, running a 
               store etc. and yet they have been allowed to become roommates. (Compl. ¶ 
               35.) 
        
              Based on the above factual information and belief, Defendants maintain a 
               custom and practice of discrimination against Plaintiffs based on their past 
               sexual encounters and sexual preference. (Compl. ¶ 45.) 
        
              As  a  result  of  Defendants  discriminatory  actions,  Plaintiffs  were  denied 
               being roommates for alleged “safety concerns.” (Compl. ¶ 46.) 
        
              Defendants  denied  equal  opportunities  to  Plaintiffs  afforded  to  other 
               clients, treated them differently and humiliated and embarrassed Plaintiffs, 
               treated Plaintiffs inappropriately as compared to those who do other rule 
               breaking behaviors together and are still roommates. (Compl. ¶ 70.) 
 
       The  R&R  first  analyzes  Plaintiffs’  equal  protection  claim  as  a  claim  “that 

Defendants denied Plaintiffs the opportunity to be roommates on the basis of their sexual 

orientation.” (R&R at 10.) The R&R then correctly states that Plaintiffs’ allegation in this 

regard is “conclusory and nothing more than a ‘naked assertion’ that  is insufficient to 

give rise to a plausible claim for relief.” (R&R at 10 (citing Ashcroft v. Iqbal, 556 U.S. 662, 

678 (2009)). “As pleaded, Plaintiffs only show that Defendants had particular safety and 

treatment concerns related to Plaintiffs’ previous relationship.” (R&R at 11.) The Court 

agrees  with  the  R&R’s  conclusion  that  the  Complaint  has  failed  to  plead  a  facially 




                                                9 
plausible equal protection claim with respect to a suspect classification – that is, sexual 

orientation. 

       The  next  question,  then,  is  whether  Plaintiffs  have  alleged  an  equal  protection 

claim based on different treatment from others similarly situated to them in all relevant 

respects. Bills, 32 F.3d at 335. The R&R does not address this question. The Defendants 

object, arguing that “the R&R errs as a threshold matter in concluding that (or failing to 

consider whether) Plaintiffs plausibly alleged they were treated differently than others 

similarly  situated  in  all  relevant  respects.”  (Def.  Obj.,  at  5.)  With  respect  to  whether 

Plaintiffs were treated differently from others similarly situated to them, the R&R states 

that “Plaintiffs contend that they have been treated different than other persons who are 

civilly committed to MSOP” because MSOP allegedly “allow[s] other patients to choose 

their roommates, while denying Plaintiffs’ requests to live together.” (R&R at 10.) The 

R&R did not analyze whether Plaintiffs sufficiently pled that they were treated differently 

from others similarly situated to them. “A claim has facial plausibility when the plaintiff 

pleads  factual  content  that  allows  the  court  to  draw  the  reasonable  inference  that  the 

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 

U.S. at 556).  

       While  Plaintiffs  allege  that  other  patients  with  security  concerns  have  been 

allowed to become roommates, they do not allege that other MSOP patients who posed 




                                                 10 
the same safety and therapeutic concerns were allowed to become roommates.5 Here, the 

Complaint does not plausibly allege that Plaintiffs were treated differently than others 

similarly situated in all relevant respects. Thus, due to their failure to meet this threshold 

requirement,  the  Court  finds  that  Plaintiffs  have  not  pled  a  plausible  equal  protection 

claim.  

              Moreover, the claim fails on other grounds as well. Even if a plaintiff plausibly 

pleads  different  treatment  than  others  similarly  situated,  he  must  also  plead  that  the 

different  treatment  “is  based  upon  either  a  suspect  classification  or  a  ‘fundamental 

right.’”  Patel  v.  U.S.  Bureau  of  Prisons,  515  F.3d  807,  815–16  (8th  Cir.  2008)  (citation 

omitted). The R&R concludes that Plaintiffs have plausibly pled that their relationship as 

friends who wish to be roommates is a fundamental right to free association entitled to 

constitutional protection. (R&R at 17.) The Court disagrees. First, such a claim has not 

been  pled.  Second,  it  does  not  appear  that  any  federal  court  has  recognized  a  right  of 

confined or committed individuals to choose their roommate. Though some courts have 

recognized similar relationships in other contexts as warranting constitutional protection, 

none is in the context of commitment or confinement. See, e.g., Village of Belle v. Boraas, 416 

U.S. 1, 7–10 (1974) (holding that a zoning ordinance that limits the number of unrelated 

                                                            
5 Plaintiffs’ prior lawsuit based on these facts alleged that two other patients at MSOP 
were allowed to be roommates despite a prior same‐sex sexual relationship. (See Case No. 
16‐CV‐00648 (WMW/FLN), First Amended Complaint at ¶ 38 (“at least two other clients 
that Plaintiffs know of to be roommates [were] in a relationship at that time and had been 
sexual.”)). Such an allegation has not been pled in this action. 


                                                               11 
persons who can live together to two individuals does not violate the First Amendment); 

Fair Housing Council of San Fernando Valley v. Roommate.com, LLC, 666 F.3d 1216, 1221 (9th 

Cir.  2012)  (determining  that  the  roommate  relationship  qualifies  as  a  right  to  intimate 

association in the Fair Housing Act context); Christensen v. County of Boone, 483 F.3d 454, 

463–465 (7th Cir. 2007) (finding a form of “intimate association” between an unmarried 

couple in a long‐term relationship is protected by the Fourteenth Amendment); Rode v. 

Dellarciprete,  845  F.2d  1195,  1205  (3d  Cir.  1988)  (holding  that  relationships  individuals 

select to have with one another are entitled to constitutional protection); Palo Alto Tenants 

Union  v.  Morgan,  321  F.Supp.  908,  911–12  (N.D.  Cal.  1970)  (upholding  single‐family 

residential zoning laws and concluding that unrelated living groups did not receive same 

protection under the First Amendment). 

       “Freedom of association is among the rights least compatible with incarceration” 

and “[s]ome curtailment of that freedom must be expected in the prison context.” Overton 

v.  Bazzetta,  539  U.S.  126,  131  (2003).  The  Eighth  Circuit  has  held  that  while  “an 

involuntarily  committed  patient  of  a  state  hospital  is  not  a  prisoner  per  se,  his 

confinement is  subject to  the same safety and security  concerns  as that  of  a  prisoner.” 

Revels  v.  Vincenz,  382  F.3d  870,  874  (8th  Cir.  2004).  Thus,  courts  have  analyzed 

constitutional  claims  brought  by  involuntarily  committed  patients  by  analogizing  to 

claims brought in the prison setting. See, e.g., Beaulieu v. Ludeman, 690 F.3d 1017, 1039 (8th 

Cir. 2012). And in the prison context, courts have held, under differing legal theories, that 



                                                12 
there is no right to a roommate of one’s choice. See, e.g., Allen v. Purkett, 5 F.3d 1151, 1153 

(8th Cir. 1993) (inmates have no right to be housed with certain inmates under the Due 

Process Clause); Murray v. Bledsoe, 650 F.3d 246 (3rd Cir. 2011) (per curiam) (no Ninth 

Amendment right to choose a cellmate); McKnight v. MTC, 2015 WL 7730995, at *3 (N.D. 

Texas Nov. 9,  2015), report and recommendation adopted by 2015 WL 7735910 (N.D. Texas 

Nov.  30,  2015)  (“It  is  well‐settled  that  prisoners  do  not  have  a  constitutional  right  to 

choose  their  place  of  confinement,  security  classification,  housing  assignment,  and 

cellmate.”). The Court recognizes that civil commitment is a different context than prison 

confinement, but the Court is hard pressed to find that the law supports a fundamental 

right to a roommate choice in the civil commitment context. 

       Thus, because Plaintiffs have not pled that they are similarly situated with others 

treated  differently,  because  they  have  not  pled  a  freedom  of  association  claim,  and 

because they do not have a fundamental right to choose a roommate in this context, the 

Court  concludes  that  the  Plaintiffs’  equal  protection  claim  must  fail,  and  respectfully 

modifies the R&R accordingly. 

                                         CONCLUSION 

       Based on the foregoing, and on all the files, records and proceedings herein, the 

Court  OVERRULES  the  objections  [ECF  Nos.  34,  36],  and  ACCEPTS  the  R&R  AS 

MODIFIED [ECF No. 32]. IT IS HEREBY ORDERED THAT: 

       1. The R&R [ECF No. 32] is ADOPTED AS MODIFIED;  



                                                 13 
     2. Defendants’  Motion  to  Dismiss  Plaintiff’s  Complaint  [ECF  No.  19]  is 

        GRANTED as follows: 

           a. Count  1,  to  the  extent  that  it  asserts  a  claim  against  MSOP  and  the 
              Minnesota Department of Human Services, individual‐capacity claims 
              against  Defendants  Kulas,  Joslin,  Leivian,  Vaineo,  and  the  1E  clinical 
              team  for  injunctive  relief,  and  official‐capacity  claims  against 
              Defendants Kulas, Joslin, Leivian, Vaineo, and the 1E clinical team, be 
              DISMISSED WITH PREJUDICE; 
               
           b. Count 1, to the extent that it asserts individual‐capacity claims against 
              Defendants Kulas, Joslin, Leivian, Vaineo, and the 1E clinical team for 
              monetary relief, be DISMISSED WITHOUT PREJUDICE; 
               
           c. Count  2,  to  the  extent  that  it  asserts  a  claim  against  MSOP  and  the 
              Minnesota Department of Human Services, individual‐capacity claims 
              against  Defendants  Kulas,  Joslin,  Leivian,  Vaineo,  and  the  1E  clinical 
              team, official capacity claims against Defendants Kulas, Joslin, Leivian, 
              Vaineo, and the 1E clinical team for monetary relief, and any claim for 
              violation  of  the  Minnesota  Constitution,  be  DISMISSED  WITH 
              PREJUDICE; 
               
           d. Count  2,  to  the  extent  that  it  alleges  official‐capacity  claims  against 
              Defendants Kulas, Joslin, Leivian, Vaineo, and the 1E clinical team for 
              injunctive relief for a violation of the Equal Protection Clause of the 14th 
              Amendment to the United States Constitution, be DISMISSED WITH 
              PREJUDICE; and 
               
           e. Count 3 be DISMISSED WITH PREJUDICE. 

LET JUDGMENT BE ENTERED ACCORDINGLY. 
 
Dated: March 29, 2019            BY THE COURT: 
 
                                 s/Nancy E. Brasel                                      
                                 Nancy E. Brasel 
                                 United States District Judge 




                                            14 
